Citation Nr: 1538346	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-48 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection disability exhibited by defective visual acuity, to include as secondary to residuals of a head injury.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  That rating decision denied service connection for disability exhibited by defective visual acuity, and confirmed a previous denial of service connection for a bilateral knee disability.  The Veteran's claim of entitlement to service connection for a bilateral knee disability was previously denied in rating decisions dated May 2000 and December 2001, and a claim of entitlement to service connection for a right knee disability was also denied in July 2001.  

After the July 2008 rating decision was issued, the Veteran moved to Arizona.  Her claim is now under the jurisdiction of the Phoenix, Arizona, RO.  As noted above, however, the Veteran is still represented by the Oregon Department of Veterans' Affairs, inasmuch as she has not updated her representative after moving to Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel board hearing before the Board in her December 2009 VA Form 9.  This hearing was scheduled for July 22, 2014, and the Veteran was notified by letter dated June 10, 2014.  However, a VA Form 27-0820, Report of General Information, dated July 21, 2014, shows that the Veteran called to reschedule her hearing due to mental health reasons.  After a hearing date has become fixed, see 38 C.F.R. § 20.702(c)(1), it may only be rescheduled for good cause.  This includes illness of the Veteran.  Id. at (c)(2).  Inasmuch as the Veteran stated that she could not attend the hearing due to mental health reasons, good cause is shown, and the Board will provide the Veteran with another travel board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to her current address of record, with a copy to her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



